Citation Nr: 0929476	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-14 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected back 
disabilities.

2.  Entitlement to an increased rating for a thoracic spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased rating for a thoracic spine 
disability and denied entitlement to service connection for a 
right hip disability, to include as secondary to service-
connected back disabilities.  In June 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO. 


FINDINGS OF FACT

1.  The Veteran's right hip disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including his 
service-connected back disabilities.

2.  Throughout the pendency of the appeal, the Veteran's 
thoracic spine disability (degenerative joint disease with 
history of a fracture of T-11 and T-12) has been manifested 
by pain with limitation of motion of the dorsal spine.  It is 
not productive of intervertebral disc syndrome, and has not 
been productive of any incapacitating episodes.  Ankylosis 
has not been shown.






CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due 
to or the result of his service-connected back disabilities  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

2.  The criteria for an increased rating in excess of 20 
percent for a thoracic spine disability (degenerative joint 
disease with history of a fracture of T-11 and T-12) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5285, 5288 (2002 and 2003), 
5235(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his right hip disability 
(degenerative joint disease of the right hip status post 
total hip arthroplasty) is related an in-service parachuting 
injury.  Alternatively, he contends that his right hip 
disability is related to his service-connected lumbar spine 
disability and thoracic spine disability.

The Veteran's service treatment records reflect in November 
1972, he was injured in a parachute jump.  He experienced 
ongoing back pain and was admitted to the hospital.  X-rays 
revealed that he had suffered an acute compression fracture 
to the T-11 and T-12 vertebrae, as well as an injury to his 
coccyx, without signs of neurological involvement.  The 
records are negative for an injury to the right hip at that 
time, and examination of the pelvis was found to be within 
normal limits.  He was treated "conservatively" and placed 
on permanent L3C profile for the condition.  In August 1977, 
the Veteran reported that he had experienced low back pain 
ever since the 1972 injury.  He stated that the pain radiated 
to his left hip.  The assessment was chronic lumbosacral 
strain syndrome.  Although his service treatment records 
reflect other injuries related to various parachute jumps, an 
injury to the right hip is not of record.  As there was no 
evidence demonstrating that a right hip disability was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a right 
hip disability on a direct basis.  38 C.F.R. § 3.303(b).  

The Veteran was service-connected for thoracic and lumbar 
disabilities in August 1978.  An August 1978 VA examination 
is negative for any abnormality of the right hip.  

VA and private treatment records dated from 2000 to 2001 
evidence right hip problems.  In September 2000, the Veteran 
reported to his private physician that he had suffered from 
right hip pain for about two years and had increasing 
difficulty with walking and other movements involving the 
hip.  He was diagnosed with osteoarthritis of the right hip. 
That same month, on consultation with his VA physician, it 
was noted that he had suffered from right hip pain ever since 
he had back surgery in 1972.  In December 2000, his private 
physician found that his osteoarthritis was very advanced and 
surgery was recommended.  In January 2001, he underwent a 
right total hip replacement. 

In March 2001, the Veteran's private treating physician 
prepared a statement relating the Veteran's right hip 
disability with the in-service 1972 parachute injury.  The 
physician relayed that in 1972, the Veteran has sustained 
injuries to his low back, as well as "some type of injury to 
his hips."  He felt that it was possible that the process 
that resulted in the need to replace the hip was initiated by 
his 1972 injuries.  He stated that the Veteran could have 
sustained a direct articular cartilage injury to his hip, and 
that through the years of normal activity, developed 
progressively worsening symptoms which resulted in end stage 
arthritis.  

On December 2001 VA examination, the Veteran reported having 
developed severe pain in his right hip two years prior to his 
hip surgery.  The hip replacement was successful and he 
experienced minimal pain in the right hip.  After physically 
examining the Veteran and reviewing the claims file, the 
examiner determined that the Veteran's right hip disability 
was not related to the in-service back injury.

On May 2003 VA examination, the Veteran reported that he had 
been a paratrooper for one year in Korea, three years in 
Vietnam, and for one year in the Dominican Republic.  He 
reported that currently he did not have pain in his right 
hip, but did feel that it was weak.  The examiner physically 
examined the Veteran's hips and back and confirmed that the 
Veteran had degenerative joint disease of the hips status 
post total hip replacement, with moderate loss of function.  
The examiner did not have the claims file to review nor did 
he offer an opinion as to the etiology of the Veteran's right 
hip disability.

In May 2003, the same private physician as in March 2001 
submitted another opinion relating the Veteran's right hip 
disability to his service.  The opinion is the identical to 
the March 2001 opinion, only the physician added that he had 
reviewed the Veteran's service treatment records in rendering 
the opinion. 

On September 2004 VA examination, the Veteran reported that 
he had fractured his low and middle back in the 1972 
parachute incident.  Physical examination of the hips showed 
limited range of motion due to the prosthesis.  After 
physically examining the Veteran, including examination of 
the hips and the lower and upper back, and reviewing the 
claims file, the examiner concluded that the Veteran's right 
hip disability was not related to his service-connected back 
injuries.  

In December 2004, the Veteran submitted a statement that he 
had severe hip and back problems, which stopped him from 
completing many tasks and activities. 

On August 2008 VA examination, the Veteran reported that he 
had constant back pain ever since the 1972 accident.  He 
stated that he had been previously hospitalized for pelvic 
traction and other measures due to continued low back pain.  
He also stated that he thought that he had sustained an 
injury to his right hip in the 1972 parachuting incident.   
After physically examining the Veteran and reviewing the 
claims file, including his service treatment records, the 
examiner concluded that the Veteran's right hip disability 
was not related his thoracic spine fractures.  He stated that 
he was aware of the private physicians positive opinion, but 
that it was extremely unlikely that the two conditions were 
related and he felt that the medical literature would not 
support a relationship between the conditions.  He further 
stated that in his 35 years of experience in orthopedic 
practice, he could find no significant way to connect the 
disabilities.  He also found it to be significant that the 
Veteran's service treatment records reflected a normal 
examination of the pelvis after the accident, and that the 
first evidence of a right hip disability appeared to be many 
years later, beginning in 2000. 

In June 2009, the Veteran and his wife testified before the 
Board, at which time the Veteran stated that he started 
having right hip problems eight to ten years prior to having 
hip surgery.  He had tried to quell the pain with cortisone 
shots, but that a physician stated that he would probably 
need his hip replaced.  He stated that he had hurt his right 
hip in the 1972 parachute accident, not his low back, and he 
was not sure why that was not documented in his service 
treatment records.  He stated that the military did not give 
much consideration to his hip problems besides providing pain 
medication.  After the accident, he was transferred to a 
clerical position. 

As with all medical opinions, the weight and credibility of 
the opinion has to be considered in light of all other 
evidence of record and in light of other medical information.  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, with regard to entitlement of service 
connection on a direct basis, the Board places more probative 
value on the December 2001, September 2004, and August 2008 
VA opinions that the Veteran's right hip disability was not 
related to the 1972 parachute accident and resulting 
injuries, rather than the private physician's opinion that 
the Veteran's right hip disability was related to his 
service.  For one, although the private physician stated that 
he reviewed the Veteran's service treatment records in 
determining that the Veteran had sustained a hip injury after 
the accident, the VA examiners, as well as the Board, did not 
find such documentation in the records.  Rather, the only 
documentation of a hip problem was in 1977, when the Veteran 
complained of low back pain that radiated to his left hip. 
Therefore, it is unclear whether the examiner reviewed the 
Veteran's complete service treatment records or whether he 
relied on the Veteran's account of the in-service injury.  In 
that regard, the Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).   Further, 
the August 2008 VA examiner found the lack of documentation 
of a right hip injury after the 1972 parachute jump, as well 
as the first diagnosis of a right hip disability being not 
until 2000, to be suspect in terms of any relation between 
the current right hip disability and the in-service injury.  

The first clinical evidence of record of complaints or 
diagnosis of a right hip disability is dated in 2000, 
approximately 22 years after the Veteran's separation from 
service.  Given the length of time between his separation 
from service and the initial diagnosis of a right hip 
disability, the Veteran is not entitled to service connection 
for a low back disability on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
right hip disability.  Thus, service connection for a right 
hip disability is not warranted on a direct basis.

With regard to entitlement to service connection for the 
Veteran's right hip disability as secondary to his service-
connected back disabilities, the private physician did not 
offer an opinion as to this argument.  While he stated that 
the Veteran's right hip injury could be related to the 
purported hip injury that the Veteran sustained in the 1972 
parachute accident, he did not state that an injury to the 
Veteran's back later caused or aggravated a right hip 
condition.  In contrast, all three VA examiners determined 
that there was no possible relation between the Veteran's 
right hip disability and his service-connected back injuries.  
Therefore, as there is no evidence establishing a medical 
nexus the Veteran's right hip disability and his back 
disabilities, service connection for a right hip disability 
is not warranted on a secondary basis. 

The Board has considered the Veteran's assertions that his 
right hip disability is related to his period of active 
service, including to his service-connected back 
disabilities.  To the extent that the Veteran ascribes his 
current disorder to his service or to his service-connected 
disabilities, however, his opinion is not probative or 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).   However, arthritis, as 
contrasted with symptoms of pain and swelling, is not subject 
to lay diagnosis.   The Veteran can report having pain and 
swelling.  However, those are subjective symptoms and the 
associated disorders are not readily identifiable in a way 
that may be observed objectively.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  There are many different joint disorders.  
The Veteran does not have the medical expertise to discern 
the nature of any current orthopedic diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a right hip disability, but he is 
not competent to provide a medical opinion regarding the 
etiology.

The weight of the credible evidence demonstrates that the 
Veteran's right hip disability first manifested many years 
after service and is not related to his active service or to 
any incident therein, including any service-connected 
condition.  Specifically, the preponderance of the evidence 
weighs against a finding that the Veteran's right hip 
disability is proximately due to, the result of, or 
aggravated by his service-connected back disabilities.  As 
the preponderance of the evidence is against the claim for 
service connection for his right hip disability, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case, supplemental statements of the case, 
and with VCAA notice.  The Board's following decision results 
in no prejudice to the Veteran in terms of lack of notice of 
the regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board has evaluated the Veteran's thoracic spine 
disability under multiple diagnostic codes to determine if 
there is any basis to increase the assigned ratings.  Such 
evaluations involve consideration of the level of impairment 
of a Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).  

Prior to September 26, 2003,  a 20 percent rating was 
warranted for favorable ankylosis of the dorsal (thoracic) 
spine.  A 30 percent rating was warranted for unfavorable 
ankylosis of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a, 
DC 5288 (2002). 

Prior to September 26, 2003, a noncompensable rating was 
warranted for slight limitation of motion of the dorsal 
(thoracic) spine.  A 10 percent rating was warranted for 
limitation of motion that was either moderate or severe.  
38 C.F.R. § 4.71a, DC 5291 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).  In this 
case, however, while disc disease of the lumbar spine has 
been documented, disc disease of the thoracic spine has not 
been shown, and therefore the change in regulations 
pertaining to Intervertebral Disc Syndrome are not applicable 
to the Veteran's claim for increased rating. 

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

 For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

The Veteran's thoracic spine disability was previously rated 
20 percent disabling under DC 5285-5288.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Under the old regulations, Diagnostic Code 5282 
pertained to residuals of fracture to the vertebra.  
38 C.F.R. § 4.71a, DC 5282 (2002, 2003) Diagnostic Code 5288 
pertained to ankylosis of the dorsal spine  38 C.F.R. 
§ 4.71a, DC 5288 (2002, 2003). Under the new regulations, the 
Veteran's thoracic spine disability is rated 20 percent 
disabling under DC 5235, which pertains to vertebral fracture 
or dislocation.  38 C.F.R. § 4.71a, DC 5235, General Rating 
Formula for Diseases and Injuries of the Spine (2008).  

The old Diagnostic Code 5285 (residuals of a fracture of the 
vertebra) and 5286 (complete bony fixation of the spine) also 
provided for ratings in excess of 20 percent.  38 C.F.R. 
§ 4.71a, DC 5285.  Under DC 5285, a higher rating of 60 
percent was warranted where there was no cord involvement but 
there was abnormal mobility requiring a neck brace.  A 
maximum 100 percent rating was warranted for residuals of a 
fracture of the vertebra with cord involvement that rendered 
the veteran bedridden or that required the use of long leg 
braces.  38 C.F.R. § 4.71a, DCs 5285.  While the evidence 
demonstrates that the Veteran has a history of a fracture of 
thoracic vertebra 11 and 12 secondary to a parachute jump, 
there is no evidence that this fracture had cord involvement, 
that the Veteran has abnormal movement of the spine, that the 
Veteran has been bedridden, or that he has required the use 
of a neck brace or long leg braces as a result of the 
fracture.  
On September 2000 private consultation, he reported having 
back pain on and off, but did not describe any neurological 
deficits.  On VA examination in December 2001, the Veteran 
reported that he continued to suffer from thoracic spine 
pain.  On physical examination he had normal range of motion 
of all joints.  He did not require the use of an assistive 
device to ambulate, nor did he require the use of a neck 
brace or back brace.  In June 2004, the Veteran took a fall 
and sustained a compression fracture to T-12 vertebra.  He 
underwent back surgery shortly afterwards.  A July 2004 
private consultation reflects that the Veteran was noted to 
be doing well, he did not report any pain or neurological 
symptoms.  On VA examination in September 2004, he reported 
that he had had previously had cement injected into the disc 
space between T-11 and T-12, which helped with muscle spasm 
and relieved pain.  He also reported that he had undergone a 
total right hip replacement in January 2001.  His gait was 
cautious and slightly bent forward.  There was some 
tenderness in the thoracic spine, but examination was 
otherwise normal.  He did not require the use of an assistive 
device to ambulate, nor did he require the use of a neck 
brace or back brace.  On August 2008 VA examination, he 
reported that he needed to use a cane for most ambulatory 
efforts, and occasionally needed a wheelchair for longer 
distances.  He reported that through the years, he had had 
admissions to hospitals for pain on flare-ups, but that the 
pain had stayed relatively the same.  On examination, he was 
able to walk with a cane, and had a slow and antalgic gait.  
He had a minimal increase of kyphosis in the thoracic spine, 
which was determined to be normal for his age.  There was no 
prominence at the fracture site.  He had lost most thoracic 
flexion, but lumbar flexion was markedly more normal.  
Therefore, in this case, until the August 2008 examination, 
the Veteran was able to ambulate on his own. There is no 
evidence that he required the use of a neck brace or long leg 
braces.  Similarly, while the Veteran has reported constant 
back pain, there is no evidence demonstrating that he has 
been bedridden as a result of his T-11 and T-12 fracture.  
Accordingly, the Board finds that the Veteran is not entitled 
to a rating in excess of 20 percent under DC 5285 or DC 5286.

The old Diagnostic Code 5288 (ankylosis of the dorsal spine) 
also provided a rating in excess of 20 percent.  38 C.F.R. 
§ 4.71a, DC 5288.  Under DC 5288, a 30 percent rating was 
warranted for unfavorable ankylosis of the dorsal spine.  
However, December 2001, July 2004, and August 2008 VA 
examinations, along with private and VA treatment records, do 
not demonstrate a diagnosis of unfavorable ankylosis of the 
entire spine.  Accordingly, DC 5288 cannot serve as a basis 
for a higher rating in this case.  

The old Diagnostic Code 5291 provided for a 10 percent 
evaluation for either moderate or severe limitation of motion 
of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a, DC 5291.  
As the Veteran is already in receipt of a 20 percent rating 
for his thoracic spine disability which exceeds the 10 
percent rating offered by this code, DC 5291 may not serve as 
a basis for an increased rating in this case.

Diagnostic Code 5010 should also be considered in the 
assignment of a higher rating in this case, as the Veteran 
has been diagnosed with degenerative joint disease of the 
thoracic spine.  DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The thoracic vertebrae are considered a group of minor joints 
that is ratable on parity with a major joint.  See 38 C.F.R. 
§ 4.45 (2002, 2008).  As DC 5003 allows for the assignment of 
a higher 20 percent rating only where there is X-ray evidence 
of arthritis of two or more major joints or two or more minor 
joint groups, and the thoracic spine may only be rated as one 
major joint, the Veteran is not entitled to a rating in 
excess of 20 percent for his thoracic spine disability under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5003.

The Board finds that the Veteran is not entitled to a rating 
higher than 20 percent for his disability of the thoracic 
spine under any of the other rating criteria previously in 
effect, as those conditions have not been demonstrated by the 
record.  38 C.F.R. § 4.71a, DC 5285-5295.  

Turning to the new regulations, the Board finds that the 
Veteran is not entitled to a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine that 
became effective September 26, 2003.  Under the revised 
criteria, the residuals of fracture to the vertebra are rated 
under DC 5235 (vertebral fracture or dislocation).  38 C.F.R. 
§ 4.71a, DC 5235.  Other applicable diagnostic codes are DC 
5242, which pertains to degenerative arthritis, and DC 5241, 
which pertains to spinal fusion.  38 C.F.R. § 4.71a, DC 5241, 
5242.  There codes are also rated under the General Rating 
Formula for Diseases and Injuries of the Spine. 

Diagnostic Code 5242, which pertains to degenerative 
arthritis, however, may not serve as a basis for an increased 
rating in this case.  As stated above, the thoracolumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  
Degenerative arthritis of the spine is evaluated under DC 
5003.  38 C.F.R. § 4.71a, DC 5242.  Diagnostic Code 5003 
allows for the assignment of a 20 percent rating only where 
there is X-ray evidence of arthritis of two or more major 
joints or two or more minor joint groups.  The thoracolumbar 
spine may only be rated as one major joint.  Regardless, the 
Veteran is already in receipt of a 20 percent rating, and 
thus neither DC 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

It has not been contended or shown in this case that the 
Veteran has sacroiliac injury or weakness (5236), spinal 
stenosis (5238, spondylolisthesis or segmental instability 
(DC 5239) or ankylosing spondylitis (5240).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 20 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The next highest rating of 40 percent is warranted where 
there is forward flexion of the thoracolumbar spine of 30 
degrees or less.  A rating of 50 percent is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

On September 2004 VA examination, range of motion testing of 
the Veteran's thoracolumbar spine revealed forward flexion to 
90 degrees and extension to 20 degrees.  Physical examination 
revealed that he walked cautiously, slightly bent forward.  
The spine was tender to palpation at the T11 level.

On August 2008 VA examination, range of motion testing of the 
Veteran's thoracolumbar spine revealed forward flexion to 60 
degrees, extension to 20 degrees, bilateral flexion to 20 
degrees, and bilateral rotation to 10 degrees.  Physical 
examination revealed that he was in a wheelchair.  He was 
able to ambulate with the use of a cane, but had a slow and 
somewhat antalgic gait.  He was found to have lost most of 
his forward flexion of the thoracic spine.
There was no increased limitation of motion due to pain, 
weakness, fatigability, or inccordination on repetitive 
movement.  The examiner noted that the functional limitation 
was 50 percent.

In June 2009, the Veteran testified before the Board that he 
had trouble falling over, which occurred a few times a week. 
He also affirmed that he continued to experience periodic 
pain in his middle back.  He stated that his back flared up 
when it rained.  He stated that he had problems sleeping at 
night due to the pain.  He stated that physicians in the past 
had prescribed bed rest for his back, but not in the previous 
twelve months.  He stated that he used heating pad for pain, 
and sometimes attempted back exercises. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine under the 
new regulations, as shown on VA examination in September 2004 
and August 2008, even considering functional loss and 
limitation of motion due to pain, fall at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine are not 
shown.  Thus, the evidence does not support a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board finds that when the Veteran's disabilities of the 
thoracolumbar spine are rated under the revised schedular 
criteria, he is entitled to no more than a 20 percent rating 
for the entire thoracolumbar spine, as analyzed above.  Thus, 
the newer schedular criteria are not more advantageous than 
the older schedular criteria, in that the Veteran currently 
has a 20 percent disability rating for the thoracic spine 
under the old schedular criteria, and a 20 percent disability 
rating for the lumbar spine, whereas if he were strictly 
rated under the new schedular criteria for the thoracolumbar 
spine (thoracic and lumbar spine segments together), he would 
receive only one rating.

Finally, with regard to the new schedular criteria of DC 
5243, which pertains to intervertebral disc syndrome, while 
June 2004 X-ray examination revealed some wedging in the 
thoracolumbar area, the Board finds that there is no 
competent evidence to show any appreciable symptomatology or 
functional impairment attributed to disc disease of the 
thoracic spine versus disc disease of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5243.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  The Board is required to 
consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard, although the Veteran and 
his wife testified that he falls on a multi-weekly basis, and 
that he suffers from constant pain, the record does not 
otherwise reflect that he suffers from limitation of motion 
on repetitive use that would amount to ankylosis of the 
thoracolumbar spine.  Although the August 2008 examiner noted 
that functional limitation was 50 percent, it is unclear what 
this percentage was based upon, as examination of the spine 
on repetitive movement was shown to be normal, and also does 
not correlate with the rating criteria as listed in the 
diagnostic code.  Therefore, the Board is not inclined to 
place weight on this determination.  Thus, the Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating greater than 20 percent for his thoracic spine 
disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected thoracic spine disability.  
The evidence does not show that the Veteran's thoracic back 
disability is productive of marked interference with 
employment which would be exceptional for that envisioned by 
the rating schedule at the Veteran's current rating nor does 
the evidence show frequent hospitalization related to the 
thoracic spine alone.  For these reasons, the Board finds 
that referral for assignment of an extraschedular rating for 
this disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's thoracic spine disability has not 
warranted a rating higher than 20 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, May 2003, 
July 2003, April 2007, and August 2008, a rating decision in 
April 2002, a statement of the case in April 2003, and a 
supplemental statement of the case in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right hip disability, to include as 
secondary to service-connected back disabilities, is denied.

A rating in excess of 20 percent for a thoracic spine 
disability is denied. 


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


